Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 6, 2022, claims 1, 4, 6-9, 13, 15, 17-20, and 22 were amended and claims 2, 5, 12, 14, 16, and 23 were cancelled.
The replacement drawings overcome the objections to the drawings. The objections are withdrawn.
The substitute specification filed September 6, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it introduces new matter into the disclosure that was not supported by the original disclosure. The specification objections are maintained.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims over Zheng have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed September 6, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly added subject matter beginning at page 3, line 22 to page 4, line 9 of the specification regarding details of the fabric (e.g., “compression fabric,” “stretchable fabric, such as spandex, that can stretch in one or more direction,” “manufactured from one continuous piece of cloth,” “machine washable fabric,” etc.) and the laundry skin attaching “without the use of any additional structures or adherence technologies” were not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: 
At p. 5, line 11, it appears "Fig. 3 shows a cross section" should read "Fig. 4 shows a cross section".  
At p. 5, line 15, it appears “Velcro, Velcro, snaps” should read “Velcro, snaps”.
Appropriate correction is required.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 9, 17, and 20 are objected to because of the following informalities:  
At claim 9, line 1, “said structure” should read “said structure for attachment”;
At claim 17, line 2, “at least one additional, and” should read “at least one additional layer, and”;
At claim 20, line 1, “said structure” should read “said structure for attachment”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 6-11, 13, 15, and 17-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a unitary skin…said skin comprising a compression fabric.” Claim 13 recites “a unitary skin…said skin comprises a compression fabric.” Applicant points to paragraphs [0022]-[0025] of the published application as supporting these limitations (Remarks at p. 5). The cited portions of the specification disclose the structure for adhering the additional layer to the skin may comprise “Velcro, snaps, buttons, elastic, thread, adhesives, compression, or other means” (para. [0024]) and “[t]he skin is designed to cover the outer surface of the wall of the receptacle through elastic properties that develop a form fitting structure” (para. [0025]). This does not provide support for a unitary skin or a compression fabric. For example, the “elastic properties” could be provided via elastic on the skin or elastic properties of the receptacle. The claimed features were not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention at the time the application was filed.
Claims 3, 4, 6-11, 15, and 17-22 are also rejected as lacking written description support, through their dependence on claim 1 or 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “said material is selected from the group consisting of fabric, plant, and plastic derived materials.” However, parent claim 1 already recites that the skin comprises “a compression fabric.” Claim 22 and parent claim 13 recite similar limitations. Thus, dependent claims 11 and 22 do not further limit the subject matter of the parent claim. In other words, the materials recited in claims 11 and 22 are broader than the material recited in claims 1 and 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 11, 13, 15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 5,678,717 to Hsu (hereinafter, “Hsu”).
Regarding claim 1, Hsu discloses a system (see annotated Fig. 3, below) comprising: a. a base receptacle (annotated Fig. 3) having a wall (board 50, Fig. 3), a bottom (base 20, Fig. 3), and an inner cavity (cavity defined by base 20 and boards 50, see Figs. 3-5) for storing an item (base receptacle stores laundry, col. 1, ll. 4-7), said inner cavity (annotated Fig. 3) bound by said wall and bottom (see Fig. 3), wherein said inner cavity (annotated Fig. 3) has an opening for receiving said item (annotated Fig. 3), wherein said wall (board 50) comprises an outer surface (annotated Fig. 3) and an inner surface (annotated Fig. 3), and b. a unitary skin (body 60, Fig. 3) for covering said outer surface of said wall (Fig. 5) without covering said opening (see Fig. 5), said skin (body 60) comprising a compression fabric for adhering to said base receptacle wall (body 60 is stretched over boards 50 to be retained in place, see col. 1, ll. 8-12; col. 3, ll. 19-22, 36-38).

    PNG
    media_image1.png
    799
    729
    media_image1.png
    Greyscale
Hsu Annotated Figure 3
Regarding claim 3, Hsu further discloses said receptacle (annotated Fig. 3) is selected from the group consisting of laundry basket and laundry hamper (receptacle is a laundry basket, col. 2, ll. 47-50).
Regarding claim 4, Hsu further discloses said skin (body 60) is adapted for temporary adherence, thereby being removable from said receptacle without damaging said receptacle (skin 60 is removable from the receptacle, col. 3, ll. 23-31).
Regarding claim 10, Hsu further discloses said skin (body 60) is manufactured from permeable or non-permeable material (body 60 is necessarily either permeable or non-permeable).
Regarding claim 11, Hsu further discloses said material is selected from the group consisting of fabric, plant, and plastic derived materials (body 60 is a stretchable fabric, see Figs. 3, 5).
Regarding claim 13, Hsu discloses a unitary skin (body 60) adapted for covering a wall of a laundry receptacle (Fig. 5) without covering an opening of said laundry receptacle (see Fig. 5), wherein said skin comprises a compression fabric (body 60 is stretched over boards 50 to be retained in place, see col. 1, ll. 8-12; col. 3, ll. 19-22, 36-38).
Regarding claim 15, Hsu further discloses said skin (body 60) is adapted for temporary adherence, thereby being removable from said receptacle without damaging said receptacle (skin 60 is removable from the receptacle, col. 3, ll. 23-31).
Regarding claim 21, Hsu further discloses said skin (body 60) is manufactured from permeable or non-permeable material (body 60 is necessarily either permeable or non-permeable).
Regarding claim 22, Hsu further discloses said material is selected from the group consisting of fabric, plant, and plastic derived materials (body 60 is a stretchable fabric, see Figs. 3, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Pub. 2020/0198840 to McNamara et al. (hereinafter “McNamara”), or in the alternative, Hsu in view of McNamara and U.S. Pub. 2008/0189830 to Egglesfield (hereinafter, “Egglesfield”).
Regarding claims 6 and 17 (similar limitations, different dependency), Hsu does not expressly discloses said skin further comprises a structure for attachment of at least one additional layer and wherein said additional layer is adapted for educational, 19decorative, or advertising purposes.
McNamara teaches a cover for covering an outer surface of a container wall without covering an opening of the container (Figs. 8A-8C). McNamara teaches that the cover (200) may have a display (800) that may display advertising, marketing, or artwork (Fig. 8B; para. [0050]). McNamara inherently includes some structure for attachment of the display. McNamara further teaches that the cover may be aesthetically pleasing (para. [0003]) and the display may be used for advertising, camouflaging, displaying event signage, or providing safety warnings (para. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/skin of Hsu to have a structure for attachment of an additional layer and the additional layer is adapted for educational, decorative, or advertising purposes and including a display, figures, shapes, and/or letters as taught by McNamara for the purpose of advantageously displaying advertising, event, signage or safety warnings and/or improving the aesthetics of the assembly, as recognized by McNamara (paras. [0003], [0056]).
Additionally, and in the alternative, to the extent it is not inherent that McNamara includes a structure for attachment of the additional layer, it would be obvious to modify Hsu/McNamara to have a structure for attachment of an additional layer in view of Egglesfield. 
Egglesfield teaches a piece of fabric with an additional layer (display items 106, Fig. 1A) that is attached to the fabric with a structure (display portion 104). Egglesfield teaches that the structure (display portion 104) may comprise thread and/or hook and loop fastener (para. [0015]). Egglesfield further teaches that this structure permits the display of letters, symbols, pictures, characters, words, etc. (para. [0021]) while also allowing the display to be easily removable (para. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/skin of Hsu or Hsu/McNamara to have a structure for attachment of an additional layer that is adapted for educational, decorative, or advertising purposes and including figures, shapes, and/or letters as taught by Egglesfield for the purpose of displaying decorative designs while the additional layer is easily removable, as recognized by Egglesfield (paras. [0021]-[0022]).
Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of McNamara and Egglesfield.
Regarding claims 7 and 18 (similar limitations, different dependency), Hsu as modified by McNamara/Egglesfield already includes said additional layer (McNamara, display 800; Egglesfield, display item 106) is selected from the group 21consisting of figures, shapes, letters, patches, electronic displays, graphical user 22interfaces, and nonelectronic displays (McNamara, para. [0050]; Egglesfield, para. [0021]).
Regarding claims 8 and 19 (similar limitations, different dependency), Hsu as modified by McNamara/Egglesfield already includes said structure for attachment (Egglesfield, portion 104) of at least one additional layer (Egglesfield, display item 106) consists of adhering to side of said skin, extending from side of said skin, 8suspending from side of said skin, wired connection to side of said skin, and wireless connection to side of said skin (Egglesfield, portion 104 is stitched onto fabric, para. [0015])).
Regarding claims 9 and 20 (similar limitations, different dependency), Hsu as modified by McNamara/Egglesfield already includes said structure is selected from the group consisting of 4hook and loop, snaps, buttons, elastic, thread, adhesives, and compression (Egglesfield, portion 104 includes thread and hook and loop fastener, paras. [0021]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2020/0063332 to Holderness discloses a laundry hamper having a cover that is held in place via compression (see para. [0006]).
U.S. Pub. 2006/0011628 to Guevara discloses a laundry hamper having a frame and an elastic fabric that is stretched over the frame (Abstract, Fig. 8).
U.S. Pat. 2,152,648 to Jones discloses a receptacle and a skin that is stretched onto the receptacle (col. 3, ll. 31-34; Fig. 2).
U.S. Pat. 5,305,907 to Richardson et al. discloses a receptacle and a skin that is stretched onto the receptacle (Fig. 2).
U.S. Pat. 6,108,974 to Herzog-Mesrobian et al. discloses a receptacle and a skin that is fits over the receptacle without covering the opening, the skin being formed from an elastic fabric (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA E. PARKER/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733